

117 HR 3555 IH: Voters on the Move Registration Act of 2021
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3555IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Ms. Williams of Georgia (for herself, Mr. García of Illinois, Mr. Sarbanes, Mr. Veasey, Ms. Sewell, and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the inclusion of voter registration information with certain leases and vouchers for federally assisted rental housing and mortgage applications, and for other purposes.1.Short titleThis Act may be cited as the Voters on the Move Registration Act of 2021.2.Inclusion of voter registration information with certain leases and vouchers for federally assisted rental housing and mortgage applications(a)DefinitionsIn this section:(1)BureauThe term Bureau means the Bureau of Consumer Financial Protection.(2)DirectorThe term Director means the Director of the Bureau of Consumer Protection.(3)Federal rental assistanceThe term Federal rental assistance means rental assistance provided under—(A)any covered housing program, as defined in section 41411(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12491(a));(B)title V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.), including voucher assistance under section 542 of such title (42 U.S.C. 1490r);(C)the Housing Trust Fund program under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4588); or(D)subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.).(4)Federally backed multifamily mortgage loanThe term Federally backed multifamily mortgage loan includes any loan (other than temporary financing such as a construction loan) that—(A)is secured by a first or subordinate lien on residential multifamily real property designed principally for the occupancy of 5 or more families, including any such secured loan, the proceeds of which are used to prepay or pay off an existing loan secured by the same property; and(B)is made in whole or in part, or insured, guaranteed, supplemented, or assisted in any way, by any officer or agency of the Federal Government or under or in connection with a housing or urban development program administered by the Secretary of Housing and Urban Development or a housing or related program administered by any other such officer or agency, or is purchased or securitized by the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association.(5)OwnerThe term owner has the meaning given the term in section 8(f) of the United States Housing Act of 1937 (42 U.S.C. 1437f(f)).(6)Public housing; public housing agencyThe terms public housing and public housing agency have the meanings given those terms in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).(7)Residential mortgage loanThe term residential mortgage loan includes any loan that is secured by a first or subordinate lien on residential real property, including individual units of condominiums and cooperatives, designed principally for the occupancy of from 1- to 4- families.(b)Uniform statement(1)DevelopmentThe Director, after consultation with the Election Assistance Commission, shall develop a uniform statement designed to provide recipients of the statement pursuant to this section with information on how the recipient can register to vote and the voting rights of the recipient under law.(2)ResponsibilitiesIn developing the uniform statement, the Director shall be responsible for—(A)establishing the format of the statement;(B)consumer research and testing of the statement; and(C)consulting with and obtaining from the Election Assistance Commission the content regarding voter rights and registration issues needed to ensure the statement complies with the requirements of paragraph (1).(3)LanguagesThe uniform statement required under paragraph (1) shall be developed and made available in English and each of the 10 languages most commonly spoken by individuals with limited English proficiency, as determined by the Director using information published by the Director of the Bureau of the Census. The Director shall make all translated versions of the uniform statement publicly available in a centralized location on the Bureau’s website.(c)Leases and vouchers for federally assisted rental housingEach Federal agency administering a federal rental assistance program, as appropriate, shall require—(1)each public housing agency to provide a copy of the uniform statement developed pursuant to subsection (b) to each lessee of a dwelling unit in public housing administered by the agency—(A)together with the lease for the dwelling unit, at the same time the lease is signed by the lessee; and(B)together with any income verification form, at the same time the form is provided to the lessee;(2)each public housing agency that administers rental assistance under the Housing Choice Voucher program under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)), including the program under paragraph (13) of such section 8(o), to provide a copy of the uniform statement developed pursuant to subsection (b) to each assisted family or individual—(A)together with the voucher for the assistance, at the time the voucher is issued for the family or individual; and(B)together with any income verification form, at the same time the form is provided to the applicant or assisted family or individual; and(3)each owner of a dwelling unit assisted with Federal rental assistance to provide a copy of the uniform statement developed pursuant to subsection (b) to provide to the lessee of the dwelling unit—(A)together with the lease for such dwelling unit, at the same time the lease is signed by the lessee; and(B)together with any income verification form, at the same time the form is provided to the applicant or tenant.(d)Applications for residential mortgage loansThe Director shall require each creditor (within the meaning of such term as used in section 1026.2(a)(17) of title 12, Code of Federal Regulations) that receives an application (within the meaning of such term as used in section 1026.2(a)(3)(ii) of title 12, Code of Federal Regulations) to provide a copy of the uniform statement developed pursuant to subsection (b) in written form to the applicant for a residential mortgage loan not later than 5 business days after the date of the application.(e)Federally backed multifamily mortgage loansThe head of the Federal agency insuring, guaranteeing, supplementing, or assisting a Federally backed multifamily mortgage loan, or the Director of the Federal Housing Finance Agency in the case of a Federally backed multifamily mortgage loan that is purchased or securitized by the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association, shall require the owner of the property securing the Federally backed multifamily mortgage loan to provide a copy of the uniform statement developed pursuant to subsection (b) in written form to each lessee of a dwelling unit assisted by that loan at the time the lease is signed by the lessee.(f)Optional completion of voter registration applicationNothing in this section may be construed to require any individual to complete a voter registration application.(g)RegulationsThe head of a Federal agency administering a federal rental assistance program, the head of the Federal agency insuring, guaranteeing, supplementing, or assisting a Federally backed multifamily mortgage loan, the Director of the Federal Housing Finance Agency, and the Director may issue such regulations as may be necessary to carry out this section.